                    NITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF MISSISSIPPI
                         NORTHERN DIVISION


SCOTT CRAWFORD                                            PLAINTIFF

VS.                              CIVIL ACTION NO. 3:17CV118TSL-RHW

HINDS COUNTY, MISSISSIPPI                               DEFENDANTS


                     MEMORANDUM OPINION AND ORDER

      Plaintiff Scott Crawford brought this action seeking

compensatory damages and injunctive relief based on allegations

that the Hinds County Courthouse was not compliant with Title II

of the Americans With Disabilities Act, 42 U.S.C. § 12131 et

seq. (ADA), or the Rehabilitation Act of 1973, 29 U.S.C. § 794

et seq.   Previously in this cause, following this court’s denial

of defendant’s motion for summary judgment and the court’s

ruling on plaintiff’s partial summary judgment motion that

plaintiff had standing to bring this action and had demonstrated

a lack of program accessibility, the parties reached an

agreement to settle plaintiff’s damages claim for $7,500.    That

agreement was memorialized in a consent judgment which the court

entered on February 7, 2019, as requested by the parties in a

Joint Motion to Approve Consent Judgment and Enter Order of

Partial Dismissal.    By that consent judgment, the court approved

the parties’ agreement and retained jurisdiction to enforce, as

necessary, the terms and conditions of the agreement.   Soon

                                  1
after entry of the consent judgment, plaintiff filed a motion

for an award of attorneys’ fees and expenses incurred to that

time.    Defendant opposed the motion.   It objected that the

settlement agreement was merely a private agreement between the

parties and did not make plaintiff a “prevailing party”, despite

the court’s entry of the consent judgment.    Defendant further

argued that even if plaintiff qualified as a prevailing party,

the amount of fees requested was excessive and should be

significantly reduced.    The court has since concluded that its

original conclusion with respect to standing was erroneous, in

part, in that while plaintiff had standing as to his claim for

monetary relief, he lacked standing to secure injunctive relief.

The attorneys’ fees issue remains for resolution.    The court,

having now considered the parties’ arguments and submissions,

finds and concludes that plaintiff is the prevailing party for

purposes of an attorneys’ fee award and is entitled to an award

of reasonable attorneys’ fees and expenses in the amount of

$83,221.42, as more fully explained below.

        The ADA provides that “[i]n any action … commenced pursuant

to this chapter, the court …, in its discretion, may allow the

prevailing party, other than the United States, a reasonable

attorneys’ fee, including litigation expenses, and costs[.]”      42

U.S.C. § 12205.    To be entitled to attorneys' fees as a

“prevailing party” under the ADA, a plaintiff must make “three

                                   2
interrelated showings: ‘(1) the plaintiff must achieve

judicially-sanctioned relief, (2) the relief must materially

alter the legal relationship between the parties, and (3) the

relief must modify the defendant’s behavior in a way that

directly benefits the plaintiff at the time the relief is

entered.’”   Miraglia v. Bd. of Supervisors of Louisiana State

Museum, 901 F.3d 565, 576 (5th Cir. 2018) (quoting Davis v.

Abbott, 781 F.3d 207, 214 (5th Cir. 2015)).   In the court’s

opinion, all three requirements are satisfied in this case.

     The prevailing party is “one who has been awarded some

relief by a court.”   Buckhannon Bd. & Care Home, Inc. v. W.

Virginia Dep't of Health & Human Res., 532 U.S. 598, 600, 121 S.

Ct. 1835, 1838, 149 L. Ed. 2d 855 (2001).   “[A] judgment on the

merits or a court-ordered consent decree” qualifies as court-

ordered or judicially-sanctioned relief.    Id. (emphasis added).

See also Salazar v. Maimon, 750 F.3d 514 (5th Cir. 2014) (“[I]n

addition to judgments on the merits, settlement agreements

enforced through a consent decree may serve as the basis for an

award of attorneys' fees.”) (citing Buckhannon, 532 U.S. at 604,

121 S. Ct. 1835).   Defendant argues that in this case, despite

the court’s consent judgment, its settlement agreement with

plaintiff of his damages claim was merely a private agreement,

which, at defendant’s insistence, included no admission of

liability.   The law is clear, however:

                                 3
     “Although a consent decree does not always include an
     admission of liability by the defendant, it
     nonetheless is a court-ordered ‘chang[e] [in] the
     legal relationship between [the plaintiff] and the
     defendant.’” [Buckhannon, 532 U.S. at 604, 121 S. Ct.
     1835) (citing Texas State Teachers Assn. v. Garland
     Independent School Dist., 489 U.S. 782, 792, 109 S.
     Ct. 1486, 103 L. Ed. 2d 866 (1989)). The alteration
     in legal relationship is distinguished from private
     settlements that do not entail the judicial approval
     and oversight involved in consent decrees. Id.

Salazar, 750 F.3d at 521.

     Furthermore, plaintiff is the prevailing party, despite the

court’s having dismissed his claim for injunctive relief.    “A

prevailing party is a party who is successful ‘on any

significant issue in litigation which achieves some of the

benefit the part[y] sought in bringing suit.’”    Abner v. Kansas

City S. Ry. Co., 541 F.3d 372, 379 (5th Cir. 2008) (quoting

Hensley v. Eckerhart, 461 U.S. 424, 433, 103 S. Ct. 1933, 76 L.

Ed. 2d 40 (1983)).   “’[T]he prevailing party inquiry does not

turn on the magnitude of the relief obtained.’”   Sanchez v. City

of Austin, 774 F.3d 873, 879 (5th Cir. 2014) (quoting Farrar v.

Hobby, 506 U.S. 103, 114, 113 S. Ct. 566, 121 L. Ed. 2d 494

(1992)).   “A judgment for damages in any amount, whether

compensatory or nominal, modifies the defendant's behavior for

the plaintiff's benefit by forcing the defendant to pay an

amount of money he otherwise would not pay.”   Farrar, 506 U.S.

at 113, 113 S. Ct. 566.   See id. at 114, 113 S. Ct. 455

(plaintiffs were prevailing parties notwithstanding that they

                                 4
“received nominal damages instead of the $17 million in

compensatory damages that they sought” and no other relief).

     A prevailing party “should ordinarily recover an attorney’s

fee unless special circumstances would render such an award

unjust.”    Hensley, 461 U.S. at 429, 103 S. Ct. 1933 (citations

omitted).   Implicit in this, of course, is that there are some

circumstances in which “even a plaintiff who formally ‘prevails’

. . . should receive no attorney’s fees at all.”   Farrar, 506

U.S. at 115, 113 S. Ct. 566.   See id. (when the plaintiff in a

civil rights suit fails to prove actual, compensable injury and

is thus awarded only nominal damages, “the only reasonable fee

is usually no fee at all.”).   In the absence of such a special

circumstance, however, “a district court not merely ‘may’ but

must award fees to the prevailing plaintiff.”   Sanchez, 774 F.3d

at 880 (5th Cir. 2014) (quoting Indep. Fed'n of Flight

Attendants v. Zipes, 491 U.S. 754, 761, 109 S. Ct. 2732, 105 L.

Ed. 2d 639 (1989)) (interpreting comparable Title VII attorneys’

fee provision).

     Defendant argues that such special circumstances exist in

this case because the parties’ agreement to resolve plaintiff’s

damages claim resulted in “absolutely no public benefit”, and

further because plaintiff duped it into agreeing to entry of a

consent judgment by failing to disclose his plan to use the

consent judgment as a basis for seeking attorneys’ fees as the

                                  5
prevailing party.1   Neither argument has merit.    Clearly, the

fact that defendant failed to comprehend the potential

consequences of requesting that the court approve and retain

jurisdiction to enforce the parties’ agreement with respect to

plaintiff’s damages claim does not render an award unjust.

Moreover, the Fifth Circuit has rejected the notion that “the

‘private’ nature of [a] claim is a special circumstance for

purposes of awarding § 1988 attorney's fees.”      Kirchberg v.

Feenstra, 708 F.2d 991, 999 (5th Cir. 1983).2      No other special



1
     According to defendant, plaintiff insisted on court
approval, to be evidenced by entry of a consent judgment, as a
condition to any agreement between the parties with respect to
his damages claim and also demanded that the consent judgment
include a provision for judicial enforcement of the parties’
agreement. Defendant states that it agreed to this only because
plaintiff did not disclose the purpose for his insistence on the
consent judgment.
2
     Defendant cites Riddell v. National Democratic Party, 624
F.2d 539, 544–45 (5th Cir. 1980), in support of its position
that absence of any public benefit is a special circumstance
justifying a denial of attorneys’ fees. The court in Kirchberg
addressed this aspect of Riddell, stating,
     It is true that this Court recognized in Riddell that
     fees had been denied in a number of cases from other
     circuits where plaintiffs filed under section 1983 to
     recover what was essentially a tort claim for private
     monetary damages. This line of authority was still
     viable at the time we decided Riddell. Since that
     time, however, this Court has concluded that “if such
     a line of authority ever existed, its continued
     existence in the wake of Maine v. Thiboutot and Maher
     v. Gagne is unsupportable.” [Gibbs v. Town of Frisco
     City, Alabama Police Dep't, 626 F.2d 1218, 1221 n.4
     (5th Cir. 1980)].
Kirchberg v. Feenstra, 708 F.2d 991, 998 (5th Cir. 1983).
                                 6
circumstance justifies departure from the general rule that the

prevailing party is entitled to an award of attorneys’ fees.

     The court thus must determine what constitutes a reasonable

attorneys' fee for the work performed in this case.   To do this,

the court first calculates the “lodestar” by multiplying the

reasonable number of hours expended on the litigation and the

reasonable hourly rates for the participating lawyers.

Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319, 324 (5th

Cir. 1995).   While the lodestar is presumed to yield a

reasonable fee, Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542,

552, 130 S. Ct. 1662, 1673, 176 L. Ed. 2d. 494 (2010) (citations

omitted), the court must examine the twelve factors enumerated

in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717–

19 (5th Cir. 1974), to decide if appropriate adjustments to the

lodestar fee are necessary.   Martinez v. Ranch Masonry, Inc.,

760 F. App'x 288, 290 (5th Cir. 2019) (citing Migis v. Pearle

Vision, Inc., 135 F.3d 1041, 1047 (5th Cir. 1998)).

     “The party seeking an award of fees should submit evidence

supporting the hours worked and rates claimed,” Hensley, 461

U.S. at 433, 103 S. Ct. 1933, and “bears the burden of showing

reasonableness” of both.   See Abner, 541 F.3d at 377.    To show

hours worked, the party seeking the fee award must provide the

court with adequately documented time records of the hours

reasonably expended.   Kellstrom, 50 F.3d at 324; Watkins v.

                                 7
Fordice, 7 F.3d 453, 457 (5th Cir. 1993).    In this regard,

“courts customarily require the applicant to produce

contemporaneous billing records or other sufficient

documentation so that the district court can fulfill its duty to

examine the application for noncompensable hours.”     Kellstrom,

50 F.3d at 324.   As fees should not be awarded for time that is

unproductive, excessive, duplicative, or inadequately

documented, the fee applicant should exercise “billing judgment”

by excluding such hours from his fee request.    See Hensley, 461

U.S. at 436, 103 S. Ct. 1933.

     Plaintiff herein has requested attorneys' fees for the work

of two attorneys, Andrew Bizer and Jacqueline Hammack, and one

paralegal, James Daniel, as follows:

     Bizer     104.73 hrs. @ $275 per hour   =   $ 28,800.75
     Hammack   260.35 hrs. @ $200 per hour   =   $ 52,070.00
     Daniel       6.06 hrs. @ $ 90 per hour =    $    545.40
     Total Attorneys’ Fee                        $ 81,416.15
     Total Expenses                              $   6,846.00
     TOTAL ATTORNEYS’ FEES AND EXPENSES          $ 88,262.15

     Defendant objects that the amount of time included in

plaintiff’s attorneys’ time submissions is excessive and that

all the claimed hourly rates are too high, and that the

resulting fee request is “outrageous”.    It likewise objects that

the expenses requested are excessive.




                                  8
     As to plaintiff’s attorneys’ time submissions, defendant

argues that their time sheets reflect instances of duplicative

billing (totaling .83 by Bizer and .67 by Hammack), “irrelevant

entries” (totaling .69 by Bizer and 1.99 by Hammack and .88 by a

“PAR”), and insufficiently descriptive entries (totaling 1.35

hours by Bizer).   It submits this time should be excluded

altogether.   It further argues that time spent on clerical tasks

(totaling 2.90 hours by Hammack) should be compensated at the

reduced paralegal rate.   Plaintiff, in his rebuttal, does not

take issue with any of these objections.    Accordingly, the court

will reduce the number of Hammack’s hours by 2.66 and Bizer’s

hours by 2.87, and will reduce Hammack’s rate for 2.9 hours to a

paralegal rate.

     Defendant further objects to the 22.91 hours claimed by

Bizer for time spent in travel between New Orleans and Jackson

for meeting with plaintiff and attending court hearings.

Defendant contends this time should be excluded entirely since

plaintiff could have retained a Jackson area attorney and

avoided any charge for travel.   Plaintiff explains, however,

that he attempted but was unsuccessful in his efforts to find a

local attorney to pursue this litigation.   Defendant has not




                                 9
shown otherwise.3   Defendant contends, alternatively, that

Bizer’s travel time should be compensated at a reduced hourly

rate, as is the usual practice in this district.     See JGT, Inc.

v. Ashbritt, Inc., No. 1:09CV380WJG-JMR, 2011 WL 1323410, at *4

(S.D. Miss. Apr. 5, 2011) (noting that courts typically

compensate travel time at 50% of the attorney's hourly rate in

the absence of documentation that any legal work was

accomplished during travel time.); Gardner v. CLC of Pascagoula,

LLC, No. 1:15CV423-LG-RHW, 2020 WL 426490, at *3 (S.D. Miss.

Jan. 27, 2020) (reducing attorney’s hourly rate by fifty percent

for “unproductive travel time”).      The Fifth Circuit has

regularly approved such reductions.     See, e.g., In re Babcock &

Wilcox Co., 526 F.3d 824, 828 (5th Cir. 2008); Shipes v. Trinity

Indus., 987 F.2d 311, 320 (5th Cir. 1993) (affirming reduction

in hourly rate for time attorneys spent traveling).     The court,

accordingly, will compensate counsel’s travel time at one-half

of the approved hourly rate.

     Defendant also objects that plaintiff’s counsel spent an

unreasonable amount of time on his motion for partial summary

judgment (43.2 hours), and on his motion for attorneys’ fees

(23.57 hours), and that these hours should be significantly



3
     For this reason, the court rejects defendant’s objection to
1.71 hours spent by attorney Bizer on his application for
admission pro hac vice .
                                 10
reduced, i.e., by half.   The court, however, being quite

familiar with these motions, does not consider the time counsel

spent on either was excessive.

     An attorney’s “reasonable hourly rate” is “calculated

according to the prevailing market rates in the relevant

community.”   McClain v. Lufkin Indus., Inc., 649 F.3d 374, 381

(5th Cir. 2011) (quoting Blum v. Stenson, 465 U.S. 886, 895, 104

S. Ct. 1541, 79 L. Ed. 2d 891 (1984)).   “[T]he burden is on the

applicant to produce satisfactory evidence”, typically

affidavits of other attorneys practicing in the relevant

community, “that the requested rates are in line with those

prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience and reputation.”    Id.

(quoting Blum, 465 U.S. at 895 n.11, 104 S. Ct. 1541).   See also

Tollett v. City of Kemah, 285 F.3d 357, 368 (5th Cir. 2002)

(quoting Scham v. District Courts Trying Criminal Cases, 148 F.

3d 554, 558 (5th Cir. 1998)).    “Courts also look to other court

decisions regarding the prevailing rate.”   Jackson Women's

Health Org. v. Currier, No. 3:12-CV-436-DPJ-FKB, 2019 WL 418550,

at *2 (S.D. Miss. Feb. 1, 2019) (citing Walker v. U.S. Dep't of

Hous. & Urban Dev., 99 F.3d 761, 660 (5th Cir. 1996) (affirming

prevailing rate arrived at by district court using “the hourly

rate on awards by other judges in the [division,] previous



                                 11
awards in the ... case, and the published billing rates of

outside counsel”)).

     Plaintiff has provided an affidavit from Jackson attorney

Mike Farrell, who offers his opinion that the requested hourly

rates of $275 by Bizer and $200 by Hammack are reasonable and in

line in this district for attorneys with comparable experience

and who practice in this area of specialty.   Defendant disputes

this and, citing cases from other judges in this district,4


4
     Most of the cases defendant has cited are of no or dubious
relevance. Riley v. City of Jackson, 2 F. Supp. 2d 864, 878
(S.D. Miss. 1997), which it cites as approving rates of $150 to
$175 an hour, is over twenty years old. Hourly rates have
increased significantly over those twenty years.
     Minter-Smith v. Mukasey, No. 3:03CV1057DPJ-JCS, 2008 WL
2164565, at *14 (S.D. Miss. May 22, 2008), is also dated. In
Minter-Smith, Judge Jordan, in the absence of evidence from the
prevailing plaintiff as to the prevailing rate in this legal
community, found that a rate of $150 to $200 was reasonable
based on an affidavit from Mississippi attorney Jim Waide, who
stated that the rate courts had approved for him “over the last
2-3 years” had been $150 to $200 per hour. More recently,
courts have awarded Mr. Waide fees at the reasonable hourly rate
of $400. See, e.g., Griggs v. Chickasaw Cty., Miss., No. 1:16-
CV-13-SA-RP, 2020 WL 853532, at *2 (N.D. Miss. Feb. 20, 2020).
     In Howard v. Jackson Express Hotel Investments, LLC, No.
3:08CV629 DPJ-FKB, 2010 WL 3025558, at *2 (S.D. Miss. July 30,
2010), Judge Jordan awarded fees to a plaintiff for 13.8 hours
on a motion to enforce settlement. In the absence of evidence
from the plaintiff to establish either counsel’s level of
experience or expertise or the prevailing local rate, and
observing that the work was “far from complex,” he found that a
rate of $175 was appropriate based on affidavits he had received
in the past “establishing a market rate of between $150 and $300
per hour for more complex cases handled by attorneys with
decades of experience.”
     Finally, in Robinson v. Bridgewater Owners Association,
Inc., No. 3:16-CV-794-DPJ-FKB, 2018 WL 1751029 (S.D. Miss. Apr.
11, 2018), Judge Jordan imposed attorney fees for four hours’
                               12
argues that Hammack’s rate should be lowered to $125 based on

her six years’ experience as a practicing lawyer, and that

Bizer, who has been practicing law for fifteen years and

disability law for eight years, should receive no more than $200

per hour for his time.5   Plaintiff, in rebuttal, cites cases from

judges in this district which support his attorneys’ requested

hourly rates.6   In the court’s opinion, plaintiff has adequately

established that his attorneys’ requested hourly rates are, in

fact, within the range of rates charged by attorneys in this




work as a sanction, and in the absence of any proof from the
party as to a reasonable rate, proposed an hourly rate of $200
as reasonable, with leave to the party to object if he
disagreed.
5
     See Lighthouse Rescue Mission, Inc. v. City of Hattiesburg,
Miss., No. 2:12-CV184-KS-MTP, 2014 WL 1653108, at *3 (S.D. Miss.
Apr. 23, 2014) (concluding that $200 per hour in civil rights
case for attorney practicing law for seven years was
unreasonable).
6
     See Canaski v. MID Miss. Props., Inc., No. 1:15CV344-HSO-
JCG, 2017 WL 4531690, at *5 (S.D. Miss. May 17, 2017) ($200 for
sixth-year attorney with civil rights niche practice); Brooks v.
Illusions, Inc., No. 5:16-CV-31-KS-MTP, 2017 WL 1380464, at *2
(S.D. Miss. Apr. 10, 2017) ($260 for fourth-year attorney with
niche civil rights practice); Brown v. Mississippi Dep't of
Health, No. 3:11-CV-146-CWR-FKB, 2013 WL 12128785, at *3 (S.D.
Miss. Mar. 5, 2013) ($235 for associate attorney in ninth year
of practice); Penthouse Owners Ass'n, Inc. v. Certain
Underwriters at Lloyd's, London, No. 1:07CV568-HSO-RHW, 2011 WL
6699447, at *10 (S.D. Miss. Dec. 21, 2011) ($200 for associate
attorney in fifth year of practice); Smith v. Fresh Cut Floral &
Catering, Inc., No. 3:07CV661WHB-LRA, 2008 WL 4539630, at *2
(S.D. Miss. Oct. 7, 2008) ($200 for associate attorney in
seventh year of practice).


                                 13
community for similar services by lawyers of reasonably

comparable skill, experience and reputation, and the court will

therefore set their fees using these rates.

       Based on the foregoing, the lodestar amount is $76,625.90.7

The court now must consider whether this amount should be

increased or decreased based on the Johnson factors, which are:

       (1) time and labor required for the litigation; (2)
       the novelty and difficulty of the questions presented;
       (3) the skill required to perform the legal services
       properly; (4) the preclusion of other employment by
       the attorney due to acceptance of the case; (5) the
       customary fee; (6) whether the fee is fixed or
       contingent; (7) time limitations imposed by the client
       or the circumstances; (8) the amount involved and the
       result obtained; (9) the experience, reputation and
       ability of the attorneys; (10) the “undesirability” of
       the case; (11) the nature and length of the
       professional relationship with the client; and (12)
       awards in similar cases.

Migis, 135 F.3d at 1047 (citing Johnson, 488 F.2d at 717-

19).    As is typically the case, many of these factors are

accounted for in the lodestar calculation.     See Hensley,

461 U.S. at 434 n.9, 103 S. Ct. 1933 (many of Johnson

factors will be “subsumed within the initial calculation of


7
       This amount is calculated as follows:
       Bizer      78.95 hrs @ $275.00/hr. = $21,711.25
                  22.91 hrs @ $137.50/hr. =   3,150.25
                                                         $24,861.50
       Hammack   254.79 hrs @ $200.00/hr. = $50,958.00
                   2.90 hrs @ $90.00/hr. =      261.00
                                                         $51,219.00
       Daniel      6.06 hrs.@ $90.00/hr.   =             $   545.40

       LODESTAR TOTAL                                    $76,625.90
                                 14
hours reasonably expended at a reasonable hourly rate”).

Specifically, the court’s lodestar calculation takes into

account:   the time and labor required; the skill required

to perform the legal services properly; the customary fee;

the experience, reputation, and ability of counsel; and to

some extent, awards in similar cases.   Beyond these, most

of the remaining factors are neutral.   Plaintiff’s

attorneys do not claim that the case was undesirable (or,

conversely, particularly desirable), or that the case

imposed any unusual time limitations, or that taking the

case precluded them from other employment.

     The “most critical” of the Johnson factors is the degree of

success obtained.   Hensley, 461 U.S. at 436, 103 S. Ct. 1933.

The Supreme Court explained in Hensley that where “a plaintiff

has achieved only partial or limited success, the product of

hours reasonably expended on the litigation as a whole times a

reasonable hourly rate may be an excessive amount.    This will be

true even where the plaintiff's claims were interrelated,

nonfrivolous, and raised in good faith.”   Id.   The unusual

timing of plaintiff’s attorneys’ fee motion in this case

somewhat complicates evaluation of this factor.     Plaintiff filed

his motion before the case was finally resolved.8


8
     He did so in the belief that the court’s local rules
required him to file his motion within fourteen days of the
                                15
Understandably, given the court’s ruling on plaintiff’s partial

summary judgment motion, he would have anticipated a high degree

of success.   However, as the court has now concluded that he has

no standing to obtain injunctive relief, he succeeded only on

his claim for damages.   Had plaintiff waited until the case was

finally decided to file his motion for attorneys’ fees and then

included in his fee request compensation for hours spent

(following the parties’ resolution of his damages claim) in

pursuit of his claim for injunctive relief, then the court would

either have cut those hours in its lodestar computation or

ordered a downward adjustment in consideration of this Johnson

factor.   However, since plaintiff filed an early motion for

attorneys’ fees based on having prevailed on his claim for

damages, the court perceives no legitimate reason to reduce the

lodestar amount as the work performed by counsel to that date

was reasonably necessary for plaintiff’s interrelated claims.

     In addition to his claim for attorneys’ fees, plaintiff

seeks an award of expenses totaling $6,846.   Of this amount,

defendant objects to $701.70 that was spent on transcripts of

depositions that were never used; $100.48 is claimed for

“mileage” without anything to indicate the mileage is

compensable; and a duplicate $150 entry for his expert’s “doc



court’s entry of the consent judgment.   Whether that was correct
is immaterial.
                                16
review and affidavit.”   Plaintiff maintains in his rebuttal that

the referenced depositions were necessarily obtained for use in

the case, and the court does agree.    However, plaintiff does not

appear to address defendant’s objections to the mileage charge

and the duplicate $150 entry.   Those charges will therefore be

disallowed, making $6,595.52 the total amount of expenses

awarded.

     Based on the foregoing, it is ordered that plaintiff’s

motion for attorneys’ fees and expenses is granted in part and

denied in part, as set forth herein.

     SO ORDERED this 6th day of April, 2020.



                                /s/Tom S. Lee__________________
                                UNITED STATES DISTRICT JUDGE




                                 17
